DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both "an optical element" and “an optical component”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “optical components” in line 8.  There is insufficient antecedent basis for this limitation in the claim. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 10816803.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to ordinary skill in the art that the inventions are similar since all limitations of Claim 1 from the instant application are included in the parent application 15/944711 now Patent No. 10816803 except minor variations, for example the limitations “when the display displays an image it is only reflected off of the optical element and into a wearer's eye without intervening optical components” in claim 1 of instant application is similar to the limitation of the Patent 10816803 “reflect an image directly from the display positioned in the frame directly to the wearer's eye”. 
Therefore it would be obvious to one of ordinary skill in the art such that the invention in current application would have provided the predictable result of “having an optical element to minimally interfere with physical field of view of a user (wearer) such that a user may perceive the physical world through the optical element, thus and retain the display out of a normal field of view of a wearer” without undue experimentation as compared to the invention of U.S. Patent 10816803.
The table below shows claims from the instant application that are similar to the claims from the parent application. 
  Claims from the instant application 16905776
Claims from 15944711 application now patent 10816803
Claims 1+2+3.
Claim 1. 
Claim 4. 
Claim 2.
Claim 5. 
Claim 3.
Claim 6.
Claim 4. 
Claim 7.
Claim 5.
Claim 8.
Claim 6.
Claim 9. 
Claim 7.
Claim 10. 
Claim 8.
Claim 11.
Claim 9.
Claim 12.
Claim 10.
Claim 13.
Claim 11.
Claim 14.
Claim 12.
Claim 15.
Claim 13.
Claim 16.
Claim 14.
Claim 17.
Claim 15.
Claim 18.
Claim 16.
Claim 19.
Claim 17.
Claim 20.
Claim 18.


	

	
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bickerstaff et al. (US PUB 2015/0260993; herein after “Bickerstaff”).
	Regarding claim 1, Bickerstaff teaches a headset system (HMD 10, FIG. 1A), comprising: a frame (30) configured to support a display (e.g., a display screen 62 of a mobile device 60) and retain the display out of a normal field of view of a wearer (a user 20) (para. [0030]-[0033] and as shown in FIGS. 1A-1B); and an optical element (40) coupled to the frame configured to reflect an image displayed on the display (para. [0032]), wherein the headset system is configured such that the optical element is positioned relative to the frame such that when the display displays an image it is only reflected off of the optical element (a reflective element 40 with a reflective surface 70) and into a wearer's eye (80) without intervening optical components (e.g., an image generated on the screen 62 of the mobile device 60 is visible to the user as a reflection on the reflective surface 70, see para. [0036], also see Abstract, para. [0014], [0019], [0020], [0033], [0035], [0037] and as shown at least in FIG. 1B).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff as applied to claim 1 above and in view of Murray et al. (US PUB 2016/0195723; herein after “Murray”).

Regarding claim 2, Bickerstaff fails to disclose an attachment mechanism between the frame and the optical element for removable and pivotable attachment of the optical element to the frame.
However, Murray disclose a head-mounted display (HMD) includes an image source, or bears the weight of an image source that is releasably attached to the HMD. For example, in some cases, the image source comprises a flat or curved display screen, para. [0004], and one more actuators (e.g., 191, 192) translate a mirror carriage (e.g., optical element) toward or away from the eye (e.g., pivot), in order to adjust the position at which the image is focused, para. [0117] - [0119]; FIG. 3.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-mountable display of Bickerstaff such that an image source (curved display screen) that is releasably attached to the HMD and a mirror carriage (e.g., optical element) toward or away from the eye (e.g., pivot) as taught by Murray for the purpose of quickly and easily remove optical elements from the HMD device such that a user's normal vision can be easily restored.

Regarding claim 8, the combination of Bickerstaff and Murray disclose an elastic cover on top of the frame 
(Bickerstaff: a mobile device holder configured to hold a mobile device at a location and orientation on the frame, para. [0013], [0034], FIG. 1A);
(Murray: a rigid support structure 105 which supports an image source 107, para. [0058]).
Bickerstaff and Murray disclose the claimed invention except explicitly disclose a plastic cover. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plastic cover to for holding the mobile device in place, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.
Regarding claim 9, Bickerstaff disclose compartment (50) of the frame comprises a back surface, a first lateral side surface extending outward from the back surface, a second lateral side surface extending outward from the back surface on an opposite end of the back surface from the first lateral side, and a bottom side extending from the back surface (a mobile device holder 50 for holding a mobile device 60, as shown in FIG. 1A). 
Bickerstaff teaches all limitations except for explicit teachings of a compartment having a back surface, a first lateral side surface extending outward from the back surface, a second lateral side surface extending outward from the back surface on an opposite end of the back surface from the first lateral side, and a bottom side extending from the back surface.
However, Murray disclose the HMD 103 includes a rigid support structure 105 which supports an image source 107 as shown in FIG. 1 with front, back an lateral surfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-mountable display of Bickerstaff such that a rigid support structure 105 which supports a mobile device with front, back an lateral surfaces as taught by Murray for the purpose of securely support a mobile device.

Regarding claim 10, Bickerstaff fails to disclose the bottom side comprises a flanged edge and the back surface comprises an indentation along a same edge as the bottom side. 
However, Murray disclose the HMD 103 includes a rigid support structure 105 which supports an image source 107 as shown in FIG. 1 with a flanged edge and an indentation (para. [0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-mountable display of Bickerstaff such that a rigid support structure 105 which supports a mobile device with front, back an lateral surfaces as taught by Murray for the purpose of securely support a mobile device.


    PNG
    media_image1.png
    454
    692
    media_image1.png
    Greyscale

Regarding claim 11, the combination of Bickerstaff and Murray disclose the frame comprises an extension section extending outwardly from a top region of the compartment, the extension section defining a relative position between the compartment and the optical element, the extension section having an aperture to accommodate an inserted mobile device (Murray : extension section, as shown in FIG. 5A above) and the elastic cover extending over the aperture of the extension section (Bickerstaff: any suitable method known in the art could be used for holding the mobile device 60 on or in the mobile device holder 50, para. [0034]; FIG. 1A). 
Bickerstaff and Murray discloses the claimed invention except for explicit teachings of a plastic cover. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plastic cover to for holding the mobile device in place, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

Regarding claim 12, Bickerstaff disclose a head restraint system configured to couple the frame to a user's (20) head (i.e., temple of frame 30 that couple to a user’s head 20, as shown in FIG. 1A; para. [0030] - [0031]). 

Regarding claim 13, the combination of Bickerstaff and Murray specifically Murray disclose the head restraint system comprises a pair of straps extending from the frame, at least one of the pair of straps defining a taper such that a first end of the at least one of the pair of straps is thinner than a second end of at least one of the pair of straps (Murray: straps 109, 111, para. [0058] and as shown in FIG. 1). 

Regarding claim 14, the combination of Bickerstaff and Murray specifically Murray disclose each of the pair of straps includes an indentation on an inner surface of each of the pair of straps, the indentation defining an ovoid, concave, curved surface (Murray: in FIG. 1, structure 105 is attached to straps 109, 111 that are worn over or around the user's head and that hold structure 105 in place relative to the head, para. [0058]). It should also be noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (e.g., an inner surface indentation of straps) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). 

Regarding claim 15, the combination of Bickerstaff and Murray disclose the optical element (Bickerstaff: reflective element 40 is mounted with respect to the eye display position, para. [0032; FIG. 1A) comprises a first section and a second section, the first section and second section being mirrored opposites (Murray: mirrors 125 and 135 are mirrored opposites, as shown in FIG. 1). 

Regarding claim 16, the combination of Bickerstaff and Murray specifically Murray disclose an axis of reflection defining the mirrored opposites is about an axis extending between the first section and second section (Murray:  mirrors 125 and 135 are extending in an axis of reflection and as shown in FIG. 1).

Regarding claim 17, the combination of Bickerstaff and Murray disclose the first section and second section define curved surfaces having a first radius of curvature in a first cross section and a second radius of curvature is a second cross section perpendicular to the first cross section 
(Bickerstaff: a mirror which has one curvature in a vertical image direction and another curvature in a horizontal image direction, para. [0039] – [0040], FIG. 1A); 
(Murray: mirrors 125 and 135 are mirrored opposites, as shown in FIG. 1).

Regarding claim 18, the combination of Bickerstaff and Murray disclose a first concave surface of the first section and a second concave surface of the second section include a reflective coating. 
(Bickerstaff: the reflective element 40 comprises a reflective surface 70 which is visible to the eye 80 of the user 20, para. [0036], [0039], FIG. 1B); 
(Murray: mirrors 125 and 135, as shown in FIG. 1).

Regarding claim 19, the combination of Bickerstaff and Murray disclose the optical element comprising an anti-reflective coating, a hydrophobic coating, and an abrasion resistant coating. 
(Bickerstaff: the reflective element 40 comprises a reflective surface 70 which is visible to the eye 80 of the user 20…a suitable reflective surface may be partially transparent and partially reflective (e.g., anti-reflective, hydrophobic, and/or abrasion resistant), para. [0036], FIG. 1B); 
(Murray: a film 801 is applied to the front surface of the view mirror 800, to filter (and reduce the intensity of) light from the user's surroundings, thereby creating a desirable contrast between the natural image seen through the half silvered mirror and the superimposed image originating from the display via the reflective mirrors, para. [0101] and as shown in FIG. 8A).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material (e.g., anti-reflective, a hydrophobic, an abrasion resistant coatings) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 20, Bickerstaff disclose the display (62) is on a mobile device (60) and the frame (30) is configured to position the display at an angle, away from the frame (30) and toward the optical element (40), the frame configured to not obstruct light coming into a forward facing camera of the mobile device (60) and providing access to other ports and control features of the mobile device (para. [0033] and as shown in FIGS. 1A & 1B). 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff in view of Murray and further in view of CROCCO et al. (US PUB 2012/0326948; herein after “Crocco”).

Regarding claim 3, Bickerstaff fails to disclose the attachment mechanism comprises a first plurality of magnets in a first attachment mechanism of the frame and a second plurality of magnets in a second attachment mechanism of the optical element wherein adjacent ones of the first plurality of magnets alternate orientations such that the first plurality of magnets alternate polarity in a forward facing direction. 
However, Murray disclose a head-mounted display (HMD) includes an image source, or bears the weight of an image source that is releasably attached to the HMD. For example, in some cases, the image source comprises a flat or curved display screen, para. [0004], and one more actuators (e.g., 191, 192) translate a mirror carriage (e.g., optical element) toward or away from the eye (e.g., pivot), in order to adjust the position at which the image is focused, para. [0117] - [0119]; FIG. 3.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-mountable display of Bickerstaff such that an image source (curved display screen) that is releasably attached to the HMD and a mirror carriage (e.g., optical element) toward or away from the eye (e.g., pivot) as taught by Murray for the purpose of quickly and easily remove optical elements from the HMD device such that a user's normal vision can be easily restored.
Further, Crocco disclose (FIGS. 1-2) the coupling features 108 include any component useable to removably couple the filter lenses 104 and/or the frame 106 to the HMD device 102 (para. [0030]); a plurality of magnetic elements are included on the frame 106 (filter lenses 104) and magnetically couple to mating elements on the HMD device 102 (frame 126) (para. [0031]); HMD device 102 includes a frame 126 similar to a conventional eyeglasses frame and can be worn with a similar comfort level (para. [0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-mounted display of Murray such that magnetically couple frame and HMD device as taught by Crocco, for the purpose of quickly and easily remove the filter 100 (optical elements) from the HMD device (frame 126) such that a user's normal vision can be easily restored (para. [0031] of Crocco).

Regarding claim 4, Bickerstaff in view of Murray fails to disclose the second plurality of magnets are positioned and oriented such that each of the second plurality of magnets aligns and mates with one of the first plurality of magnets, and the second plurality of magnets have an opposing polarity directed toward a corresponding one of the first plurality of magnets. 
However, Crocco disclose	(FIGS. 1-2) the coupling features 108 include any component useable to removably couple the filter lenses 104 and/or the frame 106 to the HMD device 102 (para. [0030]); a plurality of magnetic elements are included on the frame 106 (filter lenses 104) and magnetically couple to mating elements on the HMD device 102 (frame 126) (para. [0031]); HMD device 102 includes a frame 126 similar to a conventional eyeglasses frame and can be worn with a similar comfort level (para. [0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-mounted display of Murray such that magnetically couple frame and HMD device as taught by Crocco, for the purpose of quickly and easily remove the filter 100 (optical elements) from the HMD device (frame 126) such that a user's normal vision can be easily restored (para. [0031] of Crocco).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include second plurality of magnets that aligns and mates with one of the first plurality of magnets, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

Regarding claim 5, the combination of Bickerstaff in view of Murray and Crocco disclose an alignment mechanism (i.e., a plurality of magnetic elements are included on the frame 106 (filter lenses 104) and magnetically couple to mating elements on the HMD device 102 (frame 126), para. [0031] and as shown in FIG. 1 of Crocco) to position the optical element (125, 135) relative to the frame (105) when engaged (as shown in FIG. 1 of Murray).

Regarding claim 6, Bickerstaff in view of Murray fails to disclose the alignment mechanism comprises mated surfaces, such that a first surface on the frame is the mated match to a second surface on the optical element.
However, Crocco disclose	(FIG. 1) a plurality of magnetic elements are included on the frame 106 and magnetically couple to mating elements on the HMD device 102 (para. [0031]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-mounted display of Bickerstaff in view of Murray such that magnetically couple frame and HMD device as taught by Crocco, for the purpose of magnetically aligning mating elements to ensure a user's normal vision.

Regarding claim 7, Bickerstaff in view of Murray fails to disclose the mated surfaces comprises an indent and detent.
However, Crocco disclose	(FIG. 1) a plurality of magnetic elements are included on the frame 106 and magnetically couple to mating elements on the HMD device 102 (para. [0031]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-mounted display of Bickerstaff in view of Murray such that magnetically couple frame and HMD device as taught by Crocco, for the purpose of magnetically aligning mating elements to ensure a user's normal vision.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PUB 2016/0195723; herein after “Murray”) in view of Ribeiro et al. (US PUB 2017/0195563; herein after “Ribeiro”), Otsuka (US PUB 2010/0215069).	

Regarding claim 21, Murray teaches an optical element (125, 135), comprising: a first portion (125); and a second portion (135) adjacent the first portion (as shown at least in FIGS. 1-2); wherein the first portion defines a portion of a sphere (i.e., reflective optical elements (e.g., one or more prismatic wedges, spherical, cylindrical, torque or freeform lens, or Mangin mirrors), para. [0128]) having a first radius of curvature of a concave surface of the optical element, a second radius of curvature of a convex surface of the optical element (i.e., a concave, a convex curvature, para. [0060]), wherein the first portion and second portions are mirror images (as shown at least in FIGS. 1-2).
Murray does not teach a first radius of curvature of a concave surface of the optical element of 125 mm to 129 mm, a second radius of curvature of a convex surface of the optical element of 128.5 mm to 129.5 mm, an average thickness of 1.5 mm to 2.2 mm, a reflective dielectric coating on a concave surface having a reflection of 30 percent to 39 percent for wavelengths of 400 to 700 nm, an anti-reflective coating having a reflection of less than or equal to 3% for wavelengths of 400 to 700 nm. 
However, Ribeiro teaches (FIG. 8-10) the bottom surface 16 of the camera body 12 has a concave shape and the longitudinal radius of the curvature may typically range from 100 to 400 mm (para. [0049]); the transverse radiuses of curvature may typically range from 100 to 200 mm (para. [0050]); 
	Further, Otsuka teaches (FIG. 1 and 11) the laser medium 103/1103 has a shape of a plate with 1mm/ 2 mm thickness (para. [0038] and [0060]). Coating is applied with dielectric multilayer films etc. to the first surface 105 and to the second surface 106 of the laser medium 103. An antireflection coating and high reflecting coating are applied to the first face 105 with respect to two different wavelengths. Here, an antireflection coating is a film which has properties which allow light of a certain wavelength to pass through. For example, at a wavelength of 808 nm, which is a wavelength of the pumping light, 95% or more passes through (i.e., 5% or less are reflected) (para. [0039]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-mounted display of Murray such that longitudinal/ transverse radius of the curvature may typically range from 100 to 200 mm as taught by Ribeiro and dielectric and antireflection coatings with certain wavelengths would result in desired reluctances as taught by Otsuka, for the purpose of increasing the visibility and/or quality of an optical element and may avoid an undesired appearance of a user's eyes being illuminated.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 16, 2022